DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers received 14 February 2022 have been approved.
Priority
This application repeats a substantial portion of prior Application No. 13/347,414, filed 10 January 2012, and adds disclosure not presented in the prior application.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	The submission of new Figure 10 and the related amendments to the specification with respect to a cellular phone are considered to be disclosures not presented in the prior application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites that “the portable electronic device occupies the entirety of the cavity” but claim 1 already recites that the “cavity defines a shape corresponding to a periphery of the portable electronic device”.  As such, a cavity defining a shape corresponding to the periphery of the electronic device is considered to necessarily occupy the entirety of the cavity.
Similarly, claim 19 recites that “the cavity defines a shape corresponding to a periphery of the portable electronic device” but claim 18 already recites that the “portable electronic device occupies the entirety of the cavity”.  If the device occupies the entirety of the cavity, the cavity is considered to necessarily have a shape corresponding to the periphery of the device.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 12 and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,932,341 (Kenyon) in view of Ripplinger as previously applied.
Regarding claims 1, 5, 15, 18 and 19, Figures 1 and 2 of Kenyon show a video game console 15 which is considered to be portable electronic device.  A video game console that can be connected to a display and subsequently reconnected to another display in another room or building is considered to be portable.  Video game consoles are well-known to be operatively connected to a separate working electronic device such as the controllers.  See Kenyon, Figure 4.  Figures 1 and 2 of Kenyon further show the recited unitary case or housing 10 having an internal cavity that corresponds to the periphery of the game console.  Because Kenyon envisions interchangeable covers, the Kenyon cover is considered to releasably receive the game console.  See Kenyon, column 1, lines 55-59.  Kenyon does not show the recited exterior patterned surface portion.  However, as set forth in the previous Office action, Ripplinger discloses the use of Legos to create a case for a computer and Legos are known to have an exterior patterned surface portion configured for construction with user-arranged matable building elements.  Ripplinger further discloses the desirability of making a computer case from Legos in order to “display any kind of Lego scene”.  Moreover, Kenyon teaches the equivalence between computers and video game consoles with respect to customizable cases.  See Kenyon, column 1, lines 19-31; lines 45-47.  The substitution of one known element (customizable case with Legos as shown in Ripplinger) for another (customizable case as shown in Kenyon) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the Lego case shown in Ripplinger would have yielded predictable results, namely, a customizable case to display a variety of Lego scenes.
Regarding claims 2-4, Ripplinger’s second and fourth pictures show Legos that are matable to each other, or different sizes and with uniformly-spaced mating bosses.
Regarding claims 6 and 7, the Ripplinger Legos have the uniformly-spaced and cylindrical mating bosses.
Regarding claim 9, Figure 2 of Kenyon shows connectors 30 that correspond to the recited control interface operatively connected to the internal electrical components of the game console.  Further, Figure 2 shows connector openings 25 that allow access to connectors 30 when the console is received in the case.
Regarding claim 12, the exterior patterned surface of the Legos is considered to be composed of a rigid material.
Regarding claim 14, Figure 2 of Kenyon shows the recited openings 25,45.
Regarding claims 16 and 17, Ripplinger’s second picture shows a Lego scene that is considered to show a customized replica of a palm tree and pirate ship; the toy palm tree and pirate ship are considered to broadly correspond to play items.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 6,932,341 (Kenyon) and Ripplinger as applied above in view of U.S. Patent Number 6,280,327 (Leifer et al., hereinafter Leifer).
Leifer discloses that wireless controllers for use with video game consoles are old and well-known in the art.  See Leifer, column 1, lines 16-29.  One of ordinary skill in the art could have substituted the wired controllers of Kenyon with the wireless controllers of Leifer by known methods and the results would have been a predictable use of wireless controllers to provide players with more freedom of movement.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the controllers of Kenyon as modified above with wireless controllers.
Claims 11 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Number 8,477,931 (Thompson et al., hereinafter Thompson).
Regarding claims 11 and 20-22, Figure 1 of Thompson shows the recited case 104 having an exterior patterned surface portion 108 whose studded surface is configured for construction with user-arranged matable building elements.  Figure 1 further shows the recited cavity 106 having a shape corresponding to the periphery of, and configured to releasably receive the entirety of, a cellular device 102.
Double Patenting
Claims 1-9, 11, 12, 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,894,066.  Regarding claims 1-3, 5, 9, 15, 18 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the resultant combination after performing the claimed steps in the ‘066 claims of a controller, casing, patterned surface portion correspond to the recited portable electronic case, case and patterned surface portion respectively.  Regarding claims 4, 6 and 7, Legos are considered to be well-known user-arranged matable building elements and it would have been an obvious matter of design choice to substitute Legos for other matable building elements since there is no disclosure indicating that these specific building elements solve any stated problem or is for any particular purpose and it appears that the controller would perform equally well with any known matable building elements.  Further, Legos are considered to have uniformly-spaced and cylindrical bosses.  Regarding claim 8, Official Notice is taken that wireless connectivity is a conventional manner in which to operatively connect to a manual controller to another electronic device.  Therefore, it would have been obvious to a person having ordinary skill in the art to wirelessly connect the ‘066 controller to a console or display in order to eliminate unnecessary connecting cables and/or wires.  Regarding claims 11 and 20-22, claim 7 of the ‘066 patent discloses a cellular telephone.  Regarding claim 12, it would have been obvious to one of ordinary skill in the art to make the patterned surface of the ‘066 claims from a rigid material in order to properly support the matable building elements.  Regarding claim 14, in order for the casing to conformably fit around a portion of the controller, an opening to the casing is considered to be necessarily required to insert the controller.  Regarding claim 16 and 17, claim 1 of the ‘066 patent discloses the customized replica.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711